         Case 19-20020 Document 160 Filed in TXSB on 03/07/19 Page 1 of 11



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                CORPUS CHRISTI DIVISION

In re:                                                      §
                                                            §
SAM KANE BEEF PROCESSORS, LLC,1                             §            Case No. 19-20020
                                                            §
         Debtor.                                            §            Chapter 11

    DEBTOR’S EXPEDITED MOTION FOR AUTHORITY TO SELL CERTAIN
      REAL ESTATE TO CIRCLE K STORES INC. FREE AND CLEAR OF
      LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS PURSUANT
         TO SECTIONS 105 AND 363 OF THE BANKRUPTCY CODE

         THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT
         YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY
         CONTACT THE MOVING PARTY TO RESOLVE THE DISPUTE. IF
         YOU AND THE MOVING PARTY CANNOT AGREE TO A
         RESOLUTION, YOU MUST FILE A WRITTEN RESPONSE AND SEND
         A COPY OF SAID RESPONSE TO THE MOVING PARTY. YOU MUST
         FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE DATE
         THIS MOTION WAS SERVED ON YOU. YOUR RESPONSE MUST
         STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF YOU DO
         NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED
         WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE THE
         MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU MUST
         ATTEND THE HEARING.       UNLESS THE PARTIES AGREE
         OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
         HEARING AND MAY DECIDE THE MOTION AT THE HEARING.

         REPRESENTED PARTIES                        SHOULD           ACT       THROUGH             THEIR
         RESPECTIVE ATTORNEYS.

         Sam Kane Beef Processors, LLC, the above-captioned debtor and debtor in

possession (the “Debtor”), hereby files the Debtor’s Expedited Motion Pursuant to

11 U.S.C. §§ 105 and 363 and Bankruptcy Rules 2002 and 6004 for entry of an order

authorizing the sale of certain real estate to Circle K Stores Inc. (“Circle K”) free and



1
       The Debtor in this Case, along with the last four digits of the Debtor’s federal tax identification number, is:
Sam Kane Beef Processors, LLC (0433).


12495908.4
         Case 19-20020 Document 160 Filed in TXSB on 03/07/19 Page 2 of 11



clear of certain liens, claims, encumbrances, and interests (the “Motion”) and in support

hereof, respectfully states as follows:

                             I.     PRELIMINARY STATEMENT

             1.   Prior to the commencement of this chapter 11 case (the “Case”), the United

 States District Court for the Southern District of Texas appointed Richard S. Schmidt as the

 receiver (the “Receiver”) over the Debtor’s assets. See Case No. 2:18-cv-00171, Dkt. No. 45.

 Solely in that capacity, the Receiver marketed the Debtor’s assets, including without limitation,

 certain real property described as “Lot Three (3) Block One (1), GUTH PARKSIDE ANNEX,

 an addition in the City of Corpus Christi, Texas as shown by map or plat thereof recorded in

 Volume 60, Page 33, Map Records of Nueces County, Texas” (the “Real Estate”) to potential

 purchasers. As a result of such efforts, the Receiver negotiated that certain Purchase Agreement

 And Escrow Instructions dated May 30, 2018 (the “Purchase Agreement”) with Circle K on

 terms that were satisfactory not only to the Receiver but also the Debtor’s pre-petition secured

 lender and lienholder with respect to the Real Estate, Marquette Commercial Finance, a

 Division of Marquette Transportation Finance LLC (“Marquette”). Although the proposed

 transaction remains a valid exercise of business judgment, upon the commencement of the Case,

 the Receiver lost the authority to complete the contemplated transaction without seeking

 authority from this Court. Accordingly, the Debtor seeks entry of an order approving and

 authorizing the sale.

                              II.    JURISDICTION AND VENUE

             2.   This Court has subject matter jurisdiction over the Motion pursuant to 28 U.S.C.

 §§ 157 and 1334. Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.




                                                 2
12495908.4
         Case 19-20020 Document 160 Filed in TXSB on 03/07/19 Page 3 of 11



             3.   The subject of the Motion is a core proceeding under 28 U.S.C. § 157(b)(2)(N).

 The relief requested herein may be granted in accordance with the provisions of sections 105(a)

 and 363 of Title 11 of the United States Code (the “Bankruptcy Code”), and Rules 2002 and

 4004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                     III.   BACKGROUND

             4.   On January 22, 2019 (the “Petition Date”), the Debtor filed a voluntary petition

 for relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for

 the Southern District of Texas, Corpus Christi Division (the “Court”).

             5.   Pursuant to sections 1107(a) and 1108 of the Bankruptcy Code, the Debtor is

 operating its business and managing its property as a debtor in possession.

             6.   As more fully set forth in the Declaration of Richard S. Schmidt in Support of

 Chapter 11 Petition and First Day Pleadings [Dkt. No. 3] (the “Declaration”), which is

 incorporated herein by reference, the Debtor operated a meat packing plant located at 9001

 Leopard Street in Corpus Christi, Texas. Specifically, prior to the Petition Date, the Debtor was

 in the business of buying and selling livestock for purposes of slaughter, manufacturing, and

 preparing meat products for sale in commerce.

             7.   Rabo AgriFinance LLC, f/k/a Rabo Agrifinace, Inc. (“Rabo”) provided a loan to

 the Debtor on or about April 29, 2013.          Accordingly, Rabo asserts a first lien against

 substantially all of the Debtor’s assets pursuant to: (a) that certain Term Note, dated December

 11, 2015; (b) that certain Amended and Restated Loan and Security Agreement, dated

 December 11, 2015; (c) that certain Deed of Trust, dated April 29, 2013 and recorded on April

 30, 2013, as Document No. 2013016626 in the Nueces County Clerk’s office; and (d) that

 certain UCC-1 Financing Statement, File No. 16-00081191.

             8.   On or about March 14, 2014, the Debtor purchased the Real Estate.

                                                 3
12495908.4
         Case 19-20020 Document 160 Filed in TXSB on 03/07/19 Page 4 of 11



             9.    In April 2016, Marquette and the Debtor entered into a factoring agreement (the

 “Factoring Agreement”) secured by a first lien on the Debtor’s accounts receivable. The Debtor

 defaulted under the Factoring Agreement in July 2018, and Marquette and the Debtor entered

 into a Forbearance Agreement.        In July, 2018, the Debtor defaulted under the Factoring

 Agreement, which resulted in the Debtor and Marquette, entering into that Second Forbearance

 Agreement that, among other things, granted Marquette a first lien against the Real Estate and a

 second lien with respect to additional property. Attached hereto as Exhibit A is a true and

 correct copy of that certain Deed of Trust (with Security Agreement and Assignment of Rents)

 and Grant of Lien dated July 10, 2018, which was recorded as Document No. 2018030374 in

 the Nueces County Clerk’s office on July 13, 2018.

             10.   Additionally, prior to the Petition Date, the Receiver engaged the Gordian

 Group, LLC (“Gordian”) to market the Debtor’s assets to potential investors and purchasers

 and, ultimately, identified a stalking horse purchaser but that sale did not close. Thus, on

 January 28, 2019, less than a week after the Petition Date, the Debtor filed its Emergency

 Motion Pursuant to 11 U.S.C. §§ 105, 363, 365 and 554, and Bankruptcy Rules 2002, 6004, and

 6006 for Entry of (I) an Order (A) Approving Auction and Bidding Procedures; (B) Scheduling

 Auction and Sale Hearing; and (C) Approving the Form of Notice; (II) An Order Authorizing

 Abandonment of Assets Not Sold at Auction, and (III) Granting Related Relief [Dkt. No. 49]

 (the “Sale Motion”) seeking to, among other things, conduct an auction to sell substantially all

 of the Debtor’s assets.

             11.   On January 30, 2019, the Court entered its order (the “Bid Procedures Order”),

 authorizing, among other things, the sale of substantially all of the Debtor’s assets pursuant to

 an auction to be conducted on February 6, 2019. See Dkt. No. 64. In accordance with the Bid



                                                 4
12495908.4
          Case 19-20020 Document 160 Filed in TXSB on 03/07/19 Page 5 of 11



    Procedure Order, the Debtor held an auction on or about February 6, 2019 and it was continued

    until about February 8, 2019.

             12.     The Debtor determined that JDH Capital Company, a Texas corporation

    (together with its subsidiary) was the winning bidder and entered into a form of purchase

    agreement, dated February 13, 2019.

             13.     The Court conducted a sale hearing on February 14, 2019. That same day, the

    Court entered its order approving sale of substantially all of the Debtor’s assets and the form of

    Asset Purchase Agreement (“APA”) attached thereto as Exhibit A [Dkt. No. 137] (the “Sale

    Order”). Pursuant to Schedule 2.2(b) of the APA, the Real Estate (defined under the APA as

    Excluded Real Property) was not included in the assets sold pursuant to the Sale Order.

             14.     The Debtor lacks equity in the Real Estate, which is encumbered by Marquette’s

    lien to secure debt in the amount of approximately $48 million.2 Marquette has consented to the

    proposed Sale.

                                         IV.     RELIEF REQUESTED

             15.     By this Motion, the Debtor requests that the Court, pursuant to 11 U.S.C.

    § 105(a) and 363(b), (f), and (m), approve the sale of the Real Estate to Circle K free and clear

    of certain liens, claims, encumbrances and grant such other and further relief as the Court deems

    appropriate.

                                    V.         APPLICABLE AUTHORITY

A.        Section 363(b) Authorizes the Proposed Sale of Real Estate to Circle K.

             16.     Section 363(b)(1) of the Bankruptcy Code provides, in relevant part, that “[t]he

    trustee, after notice and hearing, may use, sell, or lease, other than in the ordinary course of



2
          Rabo does not have an interest in or lien against the Real Estate.

                                                            5
12495908.4
         Case 19-20020 Document 160 Filed in TXSB on 03/07/19 Page 6 of 11



 business, property of the estate.” 11 U.S.C. § 363(b)(1). The proposed use, sale or lease of

 property of the estate may be approved under section 363(b) of the Bankruptcy Code if it is

 supported by sound business justification. See e.g. Institutional Creditors of Continental Air

 Lines, Inc. v. Continental Air Lines, Inc. (In re Continental Air Lines), 780 F.2d 1223, 1226 (5th

 Cir. 1986) (“[F]or a debtor-in-possession or trustee to satisfy its fiduciary duty to the debtor,

 creditors and equity security holders, there must be some articulated business justification for

 using, selling, or leasing the property outside the ordinary course of business.”); see also In Re

 Crutcher Resources Corp., 72 B.R. 628, 631 (Bankr. N.D. Tex. 1987) (“A bankruptcy judge has

 considerable discretion in approving a § 363(b) sale of property of the estate other than in the

 ordinary course of business, but the movant must articulate some business justification for the

 sale.”). In reviewing a proposed sale of assets, a bankruptcy court should give deference to the

 business judgment of a debtor in possession when it deems the sale to be appropriate. See

 Esposito v. Title Ins. Co. (In re Fernwood Mkts.), 73 B.R. 616, 621 n.2 (Bankr. E.D. Pa. 1987);

 see also In re Chateaugay Corp., 973 F.2d 141 (2d Cir. 1992) (holding that a judge determining

 a § 363(b) application must find from the evidence presented a good business reason to grant

 such application); In re Phoenix Steel Corp., 82 B.R. 334, 335-36 (Bankr. D. Del. 1987) (stating

 that judicial approval of a § 363 sale requires a showing that the proposed sale is fair and

 equitable, a good business reason exists for completing the sale and that the transaction is in

 good faith).

             17.   In exercising its best business judgment, the Debtor has determined that the Real

 Estate should be sold to Circle K for the price agreed to and set forth in the Purchase

 Agreement, which was fully negotiated – in good faith and at arms’ length – prior to the Petition

 Date.



                                                   6
12495908.4
         Case 19-20020 Document 160 Filed in TXSB on 03/07/19 Page 7 of 11



             18.   The Purchase Agreement provides, among other things, that: (a) at closing Circle

 K would pay the purchase price of $425,000 in exchange for the Real Estate; and (b) the Real

 Estate would be sold and transferred (i) subject to, among other things, current taxes,

 assessments, patent reservations, all covenants, conditions, restrictions, reservations, easements,

 encumbrances, liens, and declarations or other matters of record or to which reference is made

 in the public record and (ii) free of all mortgages and deeds of trust executed by the Debtor and

 liens arising from Debtor’s actions and/or failure to pay amounts due and payable. The Debtor

 believes these terms remain fair and reasonable and proposes to provide Circle K with the Deed

 attached hereto as Exhibit C in exchange for $425,000 to be placed in escrow for distribution to

 Marquette and the undersigned counsel (as set forth more fully below).

             19.   The Real Estate is encumbered by Marquette’s pre-petition lien, securing

 approximately $48 million in debt, and it is the Debtor’s understanding that Marquette is

 unopposed to the relief requested in this Motion.

             20.   Under the circumstances, and given the foregoing, the Debtor does not believe it

 would be an exercise of sound business judgment to market the Real Estate again. The Debtor

 would only incur additional marketing costs to sell a fully encumbered asset.

             21.   It would almost certainly diminish – rather than maximize – the value of the

 Debtor’s estate by ensuring additional costs and delay. In short, it would not be cost-effective

 or productive for the Debtor to re-market the Real Estate. Thus, the Debtor has determined that

 it is in the best interests of the estate and its creditors to consummate the sale of the Real Estate

 to Circle K for the purchase price of $425,000.




                                                   7
12495908.4
         Case 19-20020 Document 160 Filed in TXSB on 03/07/19 Page 8 of 11



B.       Section 363(f) Authorizes the Sale Free and Clear of Liens and Other Claims.

             22.   The Debtor requests that the sale and transfer of the Real Estate be approved free

 and clear of certain liens, claims, encumbrances, or interests, other than those specifically

 assumed by Circle K. In particular, the proposed sale and transfer of the Real Estate would be

 free and clear of any and all related lien rights held by Marquette. Such relief is consistent with

 the provisions of section 363(f) of the Bankruptcy Code.

             23.   Section 363(f) provides that a debtor in possession may sell property free and

 clear of any lien, claim, encumbrance, or interest of another entity in such property under any of

 the following circumstances:

         (1)       applicable non-bankruptcy law permits sale of such property free and clear of
                   such interest;

         (2)       such entity consents;

         (3)       such interest is a lien and the price at which such property is to be sold is greater
                   than the aggregate value of all liens on such property;

         (4)       such interest is in bona fide dispute; or

         (5)       such entity could be compelled, in a legal or equitable proceeding, to accept a
                   money satisfaction of such interest.

11 U.S.C. § 363(f).

             24.   As indicated by the use of the disjunctive term “or,” satisfaction of any one of

 the five requirements listed in section 363(f) is sufficient to permit the sale of assets free and

 clear of liens. See In re Elliott, 94 B.R. 343, 345 (E.D. Pa. 1988) (stating that section 363(f) is

 written in the disjunctive; the court may approve a sale “free and clear” provided that at least

 one of the subsections is met).

             25.   In this instance, as mentioned above, the Debtor believes that Marquette will

 consent to the transaction presented for approval. Accordingly, the requirements of section


                                                      8
12495908.4
         Case 19-20020 Document 160 Filed in TXSB on 03/07/19 Page 9 of 11



 363(f) of the Bankruptcy Code can be satisfied, and the sale of the Real Estate free and clear of

 liens, claims, encumbrances and other interests is appropriate under the circumstances.

C.       The Sale Proceeds Should Be Immediately Directed To Marquette.

             26.   The Debtor requests authority to provide Marquette with the direct and

 immediate payment of $422,000 from the funds placed into escrow by Circle K. This amount

 represents the purchase price less $3,000 in attorneys’ fees to be payable to the undersigned

 counsel for its review and filing of this Motion.

             27.   It is well-settled that a court can approve the sale of a debtor’s assets free and

 clear of liens, claims, encumbrances, or interests, with any such liens, claims, encumbrances, or

 interests to attach to the sale proceeds in the same manner and to the same extent as with respect

 to the collateral prior to the sale. See In re Demay Intern., LLC, 431 B.R. 164, 177 (Bankr. S.D.

 Tex. 2010); In re 1701 Commerce, LLC, 2012 WL 6571074, Case No. 12-41748-DML (Bankr.

 N.D. Tex. Dec. 10, 2012); In re Age Refining, Inc., 2011 WL 2746638, Case No. 10-50501-

 LMC (Bankr. W.D. Tex. April 14, 2014); In re Whittle Development, Inc., 2010 WL 6982609,

 Case No. 10-37084-HDH (Bankr. N.D. Tex. Dec. 20, 2010); In re Energytec, Inc., 2010 WL

 7561444, Case No. 09-41477-BTR (Bankr. E.D. Tex. Feb. 23, 2010).

             28.   Thus, upon the closing, as security for approximately $48 million in

 indebtedness, Marquette will hold a first priority lien against the sale proceeds just as it does

 with respect to the Real Estate. Direct and immediate payment to Marquette would promote

 administrative efficiency for an estate that has liquidated substantially all of its assets pursuant

 to the Sale Order. Accordingly, Marquette should be promptly and directly paid the full amount

 of the sale proceeds less a $3,000 carve-out for the undersigned counsel’s reasonable attorneys’

 fees incurred in connection with this Motion.



                                                   9
12495908.4
        Case 19-20020 Document 160 Filed in TXSB on 03/07/19 Page 10 of 11



                   VI.    WAIVER OF STAY UNDER BANKRUPTCY RULE 6004

             29.     Pursuant to Bankruptcy Rule 6004(h), an order authorizing the sale of property is

 “stayed until the expiration of 14 days after the entry of the order, unless the court orders

 otherwise.” See Fed. R. Bankr. P. 6004(h). The Debtor requests that the Court order that such

 fourteen day stay period shall not apply with respect to the sale relief requested herein.

                               VII.    EXPEDITED CONSIDERATION

             30.     The Debtor intends to facilitate a Sale with a closing date of no later than March

 29, 2019. Accordingly, the Debtor requests that the Motion be heard on an expedited basis with

 a hearing date of no later than March 15, 2019.

                                            VIII. PRAYER

         WHEREFORE, for the foregoing reasons, the Debtor requests the entry of an order:

(i) authorizing the Debtor to sell the Real Estate to Circle K and transfer free and clear of liens,

claims, encumbrances in exchange for $425,000; (ii) authorizing the direct payment of all sale

proceeds directly to Marquette with the exception of $3,000 to be payable to the Debtor’s

counsel for aid in preparation and prosecution of this Motion; (iv) granting such other and further

relief as the Court deems appropriate.




                                                    10
12495908.4
        Case 19-20020 Document 160 Filed in TXSB on 03/07/19 Page 11 of 11



Respectfully submitted this 7st day of March, 2019.

                                            OKIN ADAMS LLP

                                            By: /s/ David L. Curry, Jr.
                                                Matthew S. Okin
                                                Texas Bar No. 00784695
                                                Email: mokin@okinadams.com
                                                David L. Curry, Jr.
                                                State Bar No. 24065107
                                                Email: dcurry@okinadams.com
                                                Ryan A. O’Connor
                                                State Bar No. 24098190
                                                Email: roconnor@okinadams.com
                                                1113 Vine St. Suite 240
                                                Houston, TX 77002
                                                Tel: (713) 228-4100
                                                Fax: (888) 865-2118

                                                 ATTORNEYS FOR THE DEBTOR




                                               11
12495908.4
